Citation Nr: 0923609	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-33 549	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a right (dominant) wrist injury with degenerative 
changes.  

2.  Entitlement to a disability rating in excess of 20 
percent for a left wrist injury with degenerative changes.  

3.  Entitlement to a disability rating in excess of 10 
percent for a right knee injury with degenerative changes.  

4.  Entitlement to a disability rating in excess of 10 
percent for a left knee injury with degenerative changes.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran increased ratings for his 
service-connected disabilities of the wrists and knees.  The 
Veteran subsequently initiated and perfected appeals of these 
rating determinations.  


FINDING OF FACT

On June 16, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2008).  In the present case, the appellant, through his 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.




		
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


